DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

3.  Applicant’s amendment, filed 08/10/2022, has been entered.  

     Claims 1-14, 16, 21-22, 25, 27, 29-32 and 35-38 have been canceled. 
     Claims 1-14, 16, 21-22, 29-32, 35 and 37 have been canceled previously.
 
     Claims 15, 17-20, 23, 24, 28, 33, 34 and 36 have been amended.
 
     Claims 15, 17-20, 23, 24, 26, 28 and 33-34 are pending.

4.  Applicant’s election without prejudice of the species PNH as the C5-related disease in the Reply to election of Species Requirement, filed 12/14/2020, has been acknowledged.

     Applicant’s amended claims, filed 06/29/2021, has changed the scope of the claimed methods.

     The original presented claims were drawn to one anti-C5 antibody.
     Note that the dependent claims recited “the” versus “a”.

     Amended claims 33, 34 and 36 now introduced “a second anti-C5 antibody”, which can be eculizumab, but is not limited to eculizumab.

     Claims 15, 17-20, 23-28 and 38 appear to be limited to the anti-C5 antibody.

     In the interest of compact prosecution, the election of species has been extended to 
     the anti-C5 antibody recited in claims 15,17-20, 23-28 and 38
     AND a second anti-C5 antibody recited in claims 33, 34 and 36.

     Note that claim 33 recites “a” “second anti-C5 antibody” (versus “the” anti-C5 antibody, in which “the antibody” would refer back claim 15).
      Note that claims 33-34 do not recite a specific second anti-C5 antibody and are subject to a written description under 35 USC 112(a) herein.
      
        Claims 15, 17-20, 23, 24, 26, 28 and 33-34 are under consideration in the instant application. 





5. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Action will be in response to applicant's amendments / arguments, filed 08/10/2022. 

     The rejections of record can be found in the previous Office Actions, mailed 01/08/2021 and 07/12/2021.       
     
6.  IDS

    It is noted that the Information Disclosure Statement, the Fourth and the Sixth Supplemental Information Disclosure Statements, filed 08/10/2022, and the USSNs crossed-out in the IDSs listing are acknowledged.

    It is noted that the IDSs include listings of USSNs.

   Applicant is requesting the examiner to review all art of record, Office Actions, etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

     37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.  This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion the application).  If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material. 

     The information disclosure statements filed 08/04/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  

    In turn, the USSNs have been lined through and not considered.

7.   Upon reconsideration of applicant’s amended claims, filed 08/10/2022, 
       the previous rejection under written description of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description has been withdrawn.





8.  Claims 15, 17-20, 23, 24, 26, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruike et al. (US 2016/0176954) (1449; #US12) in view of Andrien et al. (US 2015/0299305) (1449; #US111), Natarajan et al. (US 20190085095), WO 2016/117346 117346 (Publication Date 07/28/2016) (Murata et al. (inventors) (Applicant: Chugai Seiyaku Kabushiki Kaisha) essentially for the reasons of record / herein 
     and further in view of Fitzgerald et al. (US 2015/0247143).

     Applicant’s arguments, filed 08/10/2022, have been fully considered but have not been found convincing essentially for the record / herein.

     Applicant argues the following.
       The instant claims are directed to a novel and inventive dosing regimen for use in the treatment of particular C5-related diseases by administering a specific anti-C5 antibody. The claimed dosing regimen comprises the administration of one intravenous dose of between 500 mg and 1500 mg of the antibody followed by two or more weekly subcutaneous doses of between 170 mg and 600 mg of the antibody, wherein the initial subcutaneous dose is administered on the same day as or 1 day to 3 days after the administration of the one intravenous dose, and wherein following the administration of the first anti-C5 antibody complement activity is suppressed to less than 20% of complement activity in the absence of administering the antibody. Applicants understand that the claimed method is the first dosing regimen of any antibody combining a single intravenous dose with two or more weekly subcutaneous doses of the same antibody, where the intravenous dose and the first subcutaneous dose are delivered 0 to 3 days apart. 
     "A claimed invention is unpatentable if the differences between it and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the pertinent art." In re Kahn, 441 F.3d 977, 985 (Fed. Cir. 2006) citing Graham v. John Deere, 383 U.S. 1, 13-14 (1966). The Graham analysis of determining the scope and content of the prior art, the differences between the prior art and the claims at issue, and the level of ordinary skill in the pertinent art needs to be performed explicitly to make an obviousness rejection. KSR Int'l v. Teleflex, 550 U.S. 398, 404 (2007). 
      "[S]ome rationale, articulation, or reasoned basis to explain why the conclusion of obviousness is correct" must be provided. Kahn at 998; see KSR at 418. A finding of prima facie obviousness also requires a reasonable expectation of success. See In re Rinehart, 531 F. 2d 1048, 1054 (C.C.P.A. 1976). The use of hindsight reasoning is impermissible. See KSR at 1397 ("A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning"). 
     Applicants respectfully submit that Ruike, Andrien, Natarajan and Murata, alone or in combination, do not render the instant claims obvious because a skilled artisan considering the cited art would not have reasonably expected that the 305LO15 anti-C5 antibody recited in instant claim 15 can be delivered in a subcutaneous dose, as claimed. As noted in the Specification, "Protein pharmaceuticals, e.g. antibody drugs, are typically administered intravenously because proteins are difficult to concentrate. In fact, eculizumab which is the only approved [anti-C5] antibody available for treatment at present is administered intravenously." Specification, paragraph [0105]. Administering a therapeutically effective dose of an anti-C5 antibody via subcutaneous route was particularly challenging because the extremely high serum concentration of C5 would have required the delivery of an unrealistically high concentration of the therapeutic antibody. For example, Igawa teaches that the baseline plasma concentration of the antigen may itself be extremely high, as in that of complement factor C5, the target antigen of eculizumab, which is in the range of mg/mL, in contrast to most therapeutic antibodies in the pg/mL or ng/mL range. Because of such high C5 concentration, eculizumab requires huge antibody dosage for efficient C5 neutralization, which makes eculizumab one of the highest annual dosages of the approved therapeutic antibodies. 
     Igawa et al., PLoS One 7;8(5):e63236, page 1 (2013) (a copy of which was cited as NPL150 in the Information Disclosure Statement filed on August 4, 2020). Ruike, Andrien, Natarajan and Murata do not disclose a subcutaneous formulation comprising the antibody recited in instant claim 15, and the cited art provides no reason for the skilled artisan that this particular antibody can be sufficiently concentrated to allow delivery of a therapeutically effective subcutaneous dose, as claimed. Consequently, Ruike, Andrien, Natarajan and Murata cannot render the instant claims obvious. 
     Additionally, the instant claims are not obvious over Ruike, Andrien, Natarajan and Murata, because a skilled artisan considering the cited art would have had no reason to expect that administering a human subject one intravenous dose of between 500 mg and 1500 mg of the 305LO15 anti-C5 antibody followed by two or more weekly subcutaneous doses of between 170 mg and 600 mg as claimed, wherein the initial subcutaneous dose is administered on the same day as or 1 day to 3 days after the administration of the one intravenous dose, would suppress complement activity to less than 20% of complement activity in the absence of administering the antibody, as recited in claim 15. Ruike provides no information on the 305LO15 anti-C5 antibody recited in instant claim 15 that would allow a skilled artisan to reasonably expect that the administration of the antibody according to instant claim 15 to a human subject would suppress complement activity to less than 20% of complement activity in the absence of administering the antibody. Andrien, Natarajan and Murata provides no disclosure related to the 305LO15 anti-C5 antibody. Therefore, a skilled artisan considering Ruike, Andrien, Natarajan and Murata would have had no reason to expect that administering a human subject the 305LO15 anti-C5 antibody according to the method of claim 15 would suppress complement activity to less than 20% of complement activity in the absence of administering the antibody. 

     Applicants further respectfully submit that Ruike, Andrien, Natarajan and Murata, alone or in combination, do not render the instant claims obvious because the cited art does not teach or suggest a dosing regimen comprising the administration of one intravenous dose of between 500 mg and 1500 mg of the 305LO15 anti-C5 antibody followed by two or more weekly subcutaneous doses of between 170 mg and 600 mg of the antibody, wherein the initial subcutaneous dose is administered on the same day as or 1 day to 3 days after the administration of the one intravenous dose, and wherein following the administration of the first anti-CS antibody complement activity is suppressed to less than 20% of complement activity in the absence of administering the antibody, as claimed. The Office failed to identify a reason that would have lead the skilled artisan to change the teachings of the cited to arrive at the claimed method. While Ruike and Andrien generically disclose the administration of an anti-C5 antibody via intravenous or subcutaneous route, they do not teach or suggest a method comprising the administration of one intravenous dose of the antibody followed by two or more weekly subcutaneous doses of the antibody, wherein the initial subcutaneous dose is administered on the same day as or 1 day to 3 days after the administration of the one intravenous dose. See, e.g., Ruike [0345] ("Dosing can be by any suitable route, e.g., by injections, such as intravenous or subcutaneous injections[.]); Andrien, [0239] ("The route can be, e.g., intravenous injection or infusion (IV), subcutaneous injection (SC), intraperitoneal (IP) injection, or intramuscular injection (IM).") (emphasis added). Natarajan and Murata fail to remedy the deficiencies of Ruike and Andrien because Natarajan and Murata also do not teach or suggest a method comprising the administration of one intravenous dose of the antibody followed by two or more weekly subcutaneous doses of the antibody, wherein the initial subcutaneous dose is administered on the same day as or 1 day to 3 days after the administration of the one intravenous dose.

      The following rebuttal to applicant’s arguments, filed 06/292021, is maintained.

     Applicant’s arguments in conjunction with Kahn, Graham v Deere, KSR, Rinehart, filed 06/29/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     In contrast to applicant’s arguments and conclusory statements that the claimed dosing regimen comprises the administration of one intravenous dose of between 500 mg and 1500 mg of the antibody followed by two or more weekly subcutaneous of between 170 mg and 600 mg of the initial subcutaneous is administered on the same day as or 1 day to 3 days after the administration of one intravenous dose
     that applicant understand that the claimed method is the first dosing regimen of any antibody combining a single intravenous dose with two or more weekly subcutaneous
     that Ruike, Andrien and Natarajan does not render the claims obvious because the cited art does not teach or suggest a dosing regimen comprising administration of one intravenous dose of between 500 mg and 1500 mg of the antibody followed by two or more weekly subcutaneous of between 170 mg and 600 mg of the initial subcutaneous is administered on the same day as or 1 day to 3 days after the administration of one intravenous dose,
     that the Office failed to identify a reason that would have lead the skill artisan to change the teachings of the cited to arrive the claimed method,
      that Ruike (see paragraph [0345]) and Andrien (see paragraph [0239]) generically disclose the administration of anti-C5 antibody via intravenous or subcutaneous route
      that Natarajan does not teach a methods of one intravenous dose of the antibody followed by two or more weekly subcutaneous dose of the antibody, wherein the initial subcutaneous dose is administer on the same day and / or 1 day to 3 days after the administration of the one intravenous dose,
      the following is noted.

    It is maintained that applicant’s arguments are conclusory in nature.

     In contrast to applicant’s arguments and conclusory arguments,
     applicant has not sufficiently addressed the teachings to overcome the obviousness rejection.
      See MPEP 2144.

     As indicated previously, the strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  

      The courts have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of reference results in a product or process that is more desirable 

    In considering the disclosure of a reference, it is proper to take into account not only the specific teachings of the reference but also the inferences which one skill in the art would reasonable be expected to be drawn therefrom 

      The rationale to support a rejection under 103 may rely on logic and sound scientific principles.

     Again, one cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

     While applicant focuses on the recitation of “administering one intravenous dose of between 500 mg and 1500 mg of the antibody followed by two or more weekly subcutaneous dose of between 170 mg and 600 mg of where the initial subcutaneous dose is administered on the same day as or 1-3 days later,
      including asserting the understanding in that the claimed methods is the first dosing regimen of any antibody combining a single intravenous dose with two or more weekly subcutaneous doses of the same antibody where the intravenous dose and the first subcutaneous dose are delivered 0-3 days apart is acknowledged, 
      it is maintained that applicant has asserted differences between the prior art teachings, but has not persuasively establish the differences are so material such that the ordinary artisan would disregard the motivation and expectation of the success that the combine teachings otherwise provide.
    While applicant submits that the teachings of Ruike, Andrien, Natarajan and Murata alone or in combination do not render the claims obvious base by the asserted administration of effective doses of an anti-C5 antibodies was particularly challenging because of the high serum concentration of C5 would have the delivery an unrealistically high concentration of the therapeutic antibody (also see Igawa PlosOne 2013 cited by applicant 

     Applicant’s opinion’s concerning unrealistic goals or endpoints and the 305LO15 would not allow the suppression of suppress of complement activity to less than 20% of complement activity cannot take the place of sufficient evidence lacking in the record.

     Applicant ignores the teachings of the prior art, including doses, including high doses of anti-C5 antibodies of 0.001-10000 mg and various dosing, including ranges 
     (see appropriate doses, an initial higher loading dose followed by one or more lower doses may be administered, where the progress of this therapy is easily monitored by conventional techniques and assays (see paragraph [0247] of Ruike],
     (e.g., see paragraphs [0220], [0233], [0255] of Natarajan), 
     (e.g., see paragraphs such as 1-1000 mg / kg; see paragraphs [0126], [0257], [0341]-[0341],       
     (e.g., see paragraphs such as 200 / 400 mg, [0257], [0341]-[0343]; including subcutaneous               
             Administration of Andrien) 
      
       In addition, Fitzgerald teach Eculizumab dosages regimens for treating a complement component C5-associated disease, including PNH, including either subcutaneous or intravenous administration of eculizumab subcutaneously to at various dosage ranges (see paragraphs [0780]-[0781], including subcutaneously at a dose of about 0.01 mg/kg to about 15 mg/kg)
      including administer doses ranging eculizumab 0.5- mg/kg to 30 mg/kg, including intravenous infusion and subcutaneous (see paragraph [0281]; including dosing 300, 600, 900, 1200 mg for weeks, of about 100-500 mg, see [0234]-[0251], [0282]-[0296]).
     (see entire document, including Abstract, Figures, Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims). 

    The instant claims are drawn to broad ranges of a subcutaneous administration of a first anti-C5 antibody comprising between 170 mg - 600 mg where the subcutaneous dose comprise 340 mg and an intravenous administration of a first anti-C5 antibody comprising between 500 mg and 1500 mg of antibody.

    In contrast to applicant’s arguments and conclusory statements that the prior art does not teach the claimed methods,
    given that the prior art goal was to provide effective amounts of anti-C5 antibodies to treat a variety of complement associated diseases, including PNH, 
     incorporating effective amounts of intravenous / subcutaneous anti-C5 antibodies, including eculizumab and 305L05 variants as well as first and second anti-C5 antibodies, in therapeutic regimens to treat PNH over days, weeks and months based upon the needs of the patient to achieve therapeutic efficacy in a chronic condition such as PNH would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such therapeutic regimens at the time the invention was filed.     

     It is noted that the recitation of “where the administration of the first anti-C5 antibody complement activity is suppressed to less than 20% of complement activity in the absence of administering the antibody would naturally flow from the anti-C5 antibodies and specifity and function in the claimed methods.

    The following is reiterated for clarity and convenience.

     Ruike et al. teach Anti-C5 Antibodies and Methods of Use
    (see entire document, including Abstract, Drawings, Background, Brief Summary, Brief Description of the Drawings /Figures, Detailed Description, Definitions, Compositions and Methods, 
     including Exemplary Anti-C5 Antibodies, Antibody Affinity, Antibody Fragments, Human Antibody, Multispecific Antibodies, Antibody Variants, Fc Region Variants, Antibody Derivatives, Recombinant Methods and Compositions, Assays, Methods,
     including eculizumab (e.g., see paragraphs [0014], [0042], [0046], [0047], [0063], [0361], 
[[0363], [0372]-[0377], [0396], [0401]; Table 10) and 305L05 variants (e.g., see paragraphs [0040], [0047], [0048], [0057]-[0059], [0268], [0270], [0365], [0376]-[0382], [0391], [0397]-[0405]; Tables 6-10),
     including Compositions for Diagnostics and Detection, 
     including Pharmaceutical Formulations (see paragraphs [0305]-[0301],
Therapeutic Methods and Compositions (e.g., see paragraphs [0312]-[348], 
     including effective amounts depending on the type and severity of the disease about 0.1 μg/kg to 15 mg/kg, etc.) (see paragraphs [0037], [0090], [0306]-403], including paragraph [0347]),
     including various diseases or conditions which involve excessive or uncontrolled activation of C5, including PNH (e.g., see paragraphs [0012]-[0014] [0035], [0303], [0313], [0316], [0317], [0335], [0401]),
      including combination therapy (e.g., see paragraphs [0109], [0343]. [0347], [0350]),
      including various known methods of administration, including intravenous, subcutaneous etc. administration (e.g., see paragraphs [0055],[0056], [0066], [0067], [0247], [0345], [0350], [0388], [0389], [0404], [0405]),
     including over days, weeks (e.g., see paragraphs [0344], [0347], [0357], [0384], [0403]
     including Examples and Claims.

    Andrien et al. teach Anti-C5 Antibodies Having Improved Pharmacokinetics
(see entire document, including Drawings, including Technical Field, Background, Summary,  
Brief Description of the Sequences, Brief Description of the Drawings, Detailed Description, 
     including Antibodies, Modifications to the Fc Regions, Methods for Producing the Anti-C5 Antibodies And Antigen-binding Fragments thereof, Recombinant Antibody Expression and Purifications, Modification of the Antibodies or Antigen-Binding Fragments Thereof, 
   including eculizumab (e.g., see paragraphs [0011]-[0013], [0029], [0041]-[0043]. [0059]-[0102], [0121]-[0126], [0132], [0133], [0140]-[0148], [0163]-[0164], [0273]; Tables 1-9; Examples),
     including combination therapy ([0236], [0256], [0258], [0260], [0268], [0272], [0273]),
     including Pharmaceutical Compositions and Formulations, Applications, Examples, including Methods for Treatment ([0217]-[0274]), including, Pharmaceutical Compositions and Formulations (e.g., see paragraphs ([0217]-[0236]),
     including Methods for Treatment of patients afflicted with a complement-associated conditions, including PNH (e.g., see paragraphs [0052], [0256], [0267])
    including various modes of administration, including intravenous, subcutaneous, etc. (e.g., see paragraphs [0077], [0219], [0239]-[0274])),
     including dosages / dosage regimens including 0.1-1000 mg/kg, etc. of effective / therapeutically effective amounts of compositions, which could vary according to various factors, including eliciting a desired response and amelioration of at least one condition, of at least one condition, of at last one symptom of a complement–mediated disorder for example (see paragraphs [0220] [0257]-[0259]),
     including days and weeks (e.g., see paragraphs [0043], [0164], [0274]) 
     including treating complement associated disorders (e.g., see paragraphs including [0010], [0052], [0265]-[0271])

    Note that the claims SEQ ID NOS. and the limitations of claim 15-16 are explicitly taught or inherent properties of the prior art eculizumab variants or 305L05 variants anti-C5 antibodies antibodies, for example.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
      The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
    When the reference is silent with regard to the exact sequence does not make a claim patentable unless the claimed polypeptide is actually different from that which was disclosed in the prior art.

      Therefore, the prior art anti-C5 antibodies, including eculizumab and 305L015 variants have the structure, including that recited in claim 15 with SEQ ID NOS.

     Natarajan et al. teach Anti-C5 Antibodies with Enhanced pH Switch (see entire document, including Abstract, Background, Summary of the Invention, Definitions, Brief Description of the Drawings, Description of Invention, Antibodies, including antibodies, engineered antibodies,    
     including anti-C5 antibodies paragraphs [0154]-[0189]),
     including Methods of Treatment of complement-associated conditions amenable to C5 blockade, including PNH (e.g., see paragraph [0191]-[0198]; [paragraphs [0191]-[0231]),
     including Formulation and Administration (paragraphs [0232]-[0258]),
     including decreasing the concentration of C5 in plasma (e.g., see paragraphs [0333]) in therapeutically effective amounts (e.g., see paragraphs [0222], [0256]-[0259]), 
     including combination therapy ([0077], [0193], [0254], [0256], [0260]-[0270]),
     including ranges of 0.001-1000 mg/kg and exemplary ranges ([0233], [0255]),
     including various routes of administration, including intravenous and subcutaneous, 
(e.g., see paragraphs [0086], [0088], [0229], [0237], [0238], [0249], [0311]-[0335]), 
     including as a single treatment strategy where intravenous and subcutaneous administration may be concurrent or non-concurrent (e.g., see paragraphs [0229], [0311),
     including Formulations and Administration (e.g., [0222], [0232]-[0259]).  

     Applicant argues Ruike, Andrien and Natarajan does not render the claims obvious because the cited art does not teach or suggest a dosing regimen comprising administration of one intravenous dose of between 500 mg and 1500 mg of the antibody followed by two or more weekly subcutaneous of between 170 mg and 600 mg of the initial subcutaneous is administered on the same day as or 1 day to 3 days after the administration of one intravenous dose,
 
     Again, it is maintained that while it is acknowledged that the teachings of Ruike et al., Andrien et al. and Natarajan et al. differ from the claimed invention by not explicitly teaching certain particular dosages and dosing regimens comprising administering one or two anti-C5 antibodies intravenously and subcutaneously claimed,
      applicant has not persuasively established that the differences is so material such that one of ordinary skill of the art would disregard the motivation and expectation of success that combine teachings otherwise provide.

     The prior art as a whole do teach multiple doses, dosage ranges, frequency of administration and routes of administration encompassed by the claimed methods in addition to the rationale and expectations of administering anti-C5antibodies 305LO5 and eculizumab to inhibit undesirable, excessive and/or unregulated complement activation resulting in complement associated diseases and disorders, including the decreasing C5 in plasma taking into account a number of known factors to consider in achieving therapeutically effects.

    Doses and dosage regimens and monitoring and adjusting for effective therapeutic regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."
     In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
    “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
    See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

     “Only if the results of optimizing a variable are unexpectedly good” can a patent be obtained for the claimed critical range (In re Geisler, 116, F.3d 1465, 1469, (Fed Cir. 1997) (quoiting In re Antonie, 559 F.2d 618, 620 (CCPA 1977) 

        Applicant has not presented compelling evidence of secondary indicia of non-obviousness.
        In turn, there is insufficient evidence the claimed limitations were anything but routine.
        It is well settled that the arguments of counsel cannot take the place of factually supported objective evidence. In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996)

       Where, as here, experimentation was conducted to arrive at the subject matter related to the claimed subject matter was nothing more than routine application of a well-known problem-solving strategy, one must conclude that it is not invention 
    Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). 

     The claimed doses, dosage regimens and intravenous / subcutaneous administrations of anti-C5 antibodies to treat complement associated diseases, including PNH were obvious, given the prior art teachings of effective amounts dosages / dosage regimens including 0.1-1000 mg/kg, 0.001-1000 mg/kg and exemplary ranges ([0233], [0255]), and about 0.1 μg/kg to 15 mg/kg, etc. in Natarajan for example, as well as dosing regimens over days, weeks and months depending on the type and severity of the disease and other factors.

     Note that the prior art teaches in terms of μg/kg in comparison to the instant claims are drawn to mg in the absence of mg/kg.



      The prior art teach for the treatment of diseases, including complement-associated diseases, including PNH by administering anti-C5 antibodies such as art 305L05 and eculizumab antibodies to inhibit unregulated or undesirable complement activation and determining optimum / therapeutically effective dosages and dosage regimen by the administering physician / doctor with an expectation of success. 

      The claimed methods recite combinations of elements that were all known in the prior art and all that was required to obtain the combining the various elements was to substitute one well-known therapeutically effect dose, dosing method, modes and frequencies of administration, and inhibitory anti-C5 antibodies for another. 

      Note here that the prior art / administering physician / doctor had good reason to pursue known options with their technical grasp to design predictable solutions, including taking into account the known factors associated with inhibiting unregulated / undesirable complement activation to treat complement associated diseases / disorders with anti-C5 antibodies. 

       Where appropriate doses of antibodies of interest when used alone or in combination, routes of administration, depend on the types of diseases to be treated, severity, frequency and course of the disease, variety of factors, including age, sex, weight and particular inhibitor and discretion / judgment of the attending physician / doctor, where the treatment would generally be sustained until a desired suppression of the disease symptoms occurs 
      (e.g., see Ruike: e.g., see paragraphs [0037], [0090], [0308], [0314]-[0350]; see Therapeutic Methods and Compositions see paragraphs [0312]-[0350] and combination therapies in paragraphs [0109], [0308], [0343], [0344], [0347], [0350]);

     Andrien: e.g., see Detailed Description paragraphs [0027]-[0080]; 
Dosing and Administration [0090]-[0146], Combination therapy see paragraphs [0147]-[0164], 
     Natarajan, e.g., see paragraphs [0041], [0077], Methods of Treatment paragraphs [0191]-[0232], Formulations and Administration paragraphs [0232]-[0259], see Combination therapies [0260]-[0270]); paragraphs [0002], [0004], [0006]-[0008]).

     In response to newly amended limitation or “a second anti-C5 antibody, in claims 33, 34 and 36, the following are noted.

      Note that Andrien teach combination of anti-C5 antibodies that do not compete with exhibiting surprising unexpected levels of biological activity such as reduction of RBC lysis
  (e.g., see paragraphs [0006], [0036]-[0042], [0046], [0050]-[0083], etc.; Pharmaceutical Compositions and Administration paragraphs [0081]-[0146]; Combination Therapies paragraphs [0147]-[0154] and Examples, Sequence Listing, Claims, Drawings).

     In addition, WO/2016/117346 (Publication Date 07/28/2016) (Murata et al. (inventors)
Applicant: Chugai Seiyaku Kabushiki Kaisha)
     teach A Combination of Two or More Anti-C5 Antibodies and Methods of Use,
     including inhibition of excessive or uncontrolled action of the complement cascade to provide clinical benefits to patients with such disorders, including PNH (pages 1-3), 
     including anti-C5 antibodies, including eculizumab and combination two or more anti-C5 antibodies, included antibodies that do compete with one another   (pages 3-14; Exemplary Anti-C5 Antibodies pages 24-56),
      including methods of treating individual having a complement-mediated disease or condition  which involves excessive or uncontrolled action of C5  to enhance the clearance of C5 from plasma (see page 14) (Pharmaceutical Formulations And Therapeutic Methods and Compositions (see pages 62-70), including the treatment of complement-mediated disease or conditions which involves excessive or uncontrolled action of C5, including PNH
     (see entire document, Abstract, Technical Field, Background Art, Solution to Problem, Brief Description of Drawings, Description of Embodiments, Definitions, Compositions, Pharmaceutical Formulations And Therapeutic Methods and Compositions and Methods, Examples, Sequence Listing, Claims, Drawings). 

     In turn, an ordinary artisan would have been motivated to a first and second anti-C5 antibody, including 305LO5 and eculizumab antibodies, in therapeutic regimens to inhibit undesirable, unregulated and/or excessive complement activation. 

    When there is a design need or marker pressure to solve a problem and there are a finite number of identified, predictable solution, a person of ordinary skill has good reason to purse the known options within his or her technical grasp.  If this leads to the anticipate success, it likely the product not of innovation but of ordinary skill and common sense.
 
     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., various dosing and dosing regimens to via intravenous and subcutaneous administration, including the combination of intravenous and subcutaneous administration of therapeutic amounts of first and second inhibitory anti-C5 antibodies to treat PNH based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of manipulating doses and dosing regimens, including the combination of intravenous and subcutaneous administration as well as combination therapy in the treatment of a chronic disease / condition such as PNH with a reasonable expectation of success. 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious and routine to optimize both the dosages and dosage regimens, including the combination of intravenous / subcutaneous administration to treat PNH patients, particularly given the nature of this chronic disease and the known applicability of anti-C5 antibodies, including combination of a first and second anti-C5 antibodies in certain regimens to inhibit undesirable and/or unregulated complement activation, to treat complement associated diseases / disorders, including PNH. 

    The administering physician would be expected to determine optimum / therapeutic dosages for anti-C5 antibodies (advantages

     Given the teachings of the prior art to provide a range of antibody doses in a dosage regimen that extends over weeks and months in order to treat the PNH,
     one of ordinary skill in the art, including the administering physician / doctor, at the time the invention was filed would have been motivated to provide effective amounts of first and second anti-C5 antibodies in various doses and dosing regimens and combination of administration regiments, including intravenous and subcutaneous administration over extended periods of times to treat PNHs, wherein the doses would have optimized to achieve the desired immunosuppression at the time the invention was made,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were taught / known by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said effective amounts of anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / PNH and the needs of the patient with an expectation of success.

      Note that the claimed doses, dosing regimens and combination of intravenous / subcutaneous administration as well as the breadth of the claimed limitations are obvious values in delivering effective amounts of anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / PNH and the needs of the patient with an expectation of success. 

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

    Given that the prior art goal was to provide effective amounts of anti-C5 antibodies to treat a variety of complement associated diseases, including PNH, 
     incorporating effective amounts of intravenous / subcutaneous anti-C5 antibodies, including eculizumab and 305L05 variants in therapeutic regimens to treat PNH over days, weeks and months based upon the needs of the patient to achieve therapeutic efficacy in a chronic condition such as PNH would have been routine to the ordinary artisan / administering physician / doctor at the time the invention was made and therefore obvious in designing such therapeutic regimens at the time the invention was filed     

      Applicant’s arguments have not been found persuasive.

9. No claim allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 3, 2022